894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn Calvin LAWHORNE, Petitioner-Appellant,v.James JOHNSON;  Attorney General of Virginia, Respondents-Appellees.
No. 89-6689.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 11, 1989.Decided:  Dec. 12, 1989.

Glenn Calvin Lawhorne, appellant pro se.
Robert B. Condon, Assistant Attorney General, for appellee.
Before K.K. HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Glenn Calvin Lawhorne seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we find that the district court properly accorded the state habeas court's findings of fact a presumption of correctness, and Lawhorne has failed to meet the burden of proof necessary to overcome that presumption.  Lawhorne v. Johnson, CA-87-85-L (W.D.Va. May 23, 1989).  Lawhorne's motion for appointment of counsel and for a certificate of probable cause to appeal are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.